DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker et al. (US 2009/0299547 A1).
Regarding claim 1, Becker discloses a computer-implemented method for detecting an obstacle (3), the method including, for at least one telemeter  (5) having a plurality of detection axes and configured to deliver a detection signal indicative of a position (object position via the propagation time of the laser beam with respect to an obstacle, paragraph [0010])  along each detection axis, of a detection horizon corresponding to the detection axis, the steps of: calculating, for each point of a space around the telemeter (2a, 2b), from a current position of the
Telemeter (5), an uncertainty model of a plurality of corresponding intermediate probabilities (probability is derived as to which region 2a, 2b  is unoccupied (P unoccupied), i.e. passable; paragraph [0028]) of presence of the position of the telemeter and the detection signal, each intermediate probability of presence being associated with a respective orientation of the telemeter among a plurality of predetermined orientations around a current orientation of the telemeter, each orientation being certain; for each point of space (2a, 2b), calculating a probability of the presence of an obstacle (P occupied ) from each corresponding intermediate probability of presence and from an uncertainty model on the orientation of the telemeter; and generating an alert (display corresponding warning; paragraph [0024]) if the probability of the presence of an obstacle (3) in a predetermined zone (20, 21)  with respect to the telemeter (5) is greater than or equal to a predetermined alert (warning) threshold.
Regarding claim 9, Becker discloses non-transitory computer-readable medium  comprising program code instructions which, when executed by a computer, implement
the detection method according to claim 1.
Regarding claim 10, Becker discloses device for detecting an obstacle (3) comprising a microprocessor (control device 4a, and paragraph [0033]) configured to, for at least one telemeter (5) having a plurality of detection axes and configured to deliver a detection signal indicative of a position (object position directly via the propagation time of the laser beam with respect to an obstacle (e.g. Lidar sensor); paragraph [0010]) , along each detection axis, of a detection horizon corresponding to the detection axis: calculate, for each point of a space around the telemeter, from a current position of the telemeter (5), an uncertainty model of a plurality of corresponding intermediate probabilities of presence of the position of the telemeter and the detection signal
each intermediate probability (probability is derived as to which region 2a, 2b  is unoccupied (P unoccupied), i.e. passable; paragraph [0028]) of presence being associated with a respective orientation of the telemeter among a plurality of predetermined orientations around a current orientation of the telemeter, each orientation being certain;
for each point of space, calculate a probability of the presence of an obstacle (3) from each corresponding intermediate probability of presence and from an uncertainty model on the orientation of the telemeter (5); and generate an alert (warning) if the probability of the presence of an obstacle (3) in a predetermined zone (20, 21) with respect to the telemeter (5) is greater than or equal to a predetermined alert (warning) threshold.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over  Becker et al. (US 2009/0299547 A1) in view of Gaebler et al. (US 2018/0058870 A1).
Becker discloses all the limitations as applied to claim 10, but is silent as to a navigation device configured to determine the current position and the current orientation of the telemeter.
Gaebler teaches an apparatus (20) equipped with a number of sensors (21), such as global positioning system (GPS), accelerometer and/or gyroscope to determine the position or orientation of a device; see paragraph [0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention Becker adding a gps to the telemeter to determine the position or orientation of the device. 
Regarding claim 12, the detection axes of the telemeter (5) being directed towards an outside of the vehicle (1).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited reference discloses obstacle detection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747